Exhibit (g)(2) CNI CHARTER FUNDS FIRST AMENDMENT TO THE CUSTODY AGREEMENT THIS FIRST AMENDMENT, effective as of the 1st day of January, 2012, to theCustody Agreement dated as of August 1, 2011 (the “Custody Agreement”), is entered into by and between CNI Charter Funds, a Delaware trust (the "Trust") and U.S. Bank, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Custody Agreement; and WHEREAS, the parties desire to amend the fees of the Custody Agreement to add the Overdraft and Excess Balance Policy for the CNI California Tax Exempt Money Market Fund; and WHEREAS, Article XV, Section 15.02 of the Custody Agreement allows for its amendment by written agreement of the parties; NOW, THEREFORE, the parties agree to amend the Custody Agreement as follows: Exhibit D shall be superseded and replaced with Amended Exhibit D attached hereto. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts effective as of the date and year first written above. CNI CHARTER FUNDS U.S. BANK, N.A. By: /s/Carolyn Mead By: /s/Michael R. McVoy Printed Name: Carolyn Mead Printed Name: Michael R. McVoy Title: Vice President & Secretary Title: Vice President 1/01/2012 1 Amended Exhibit D to the Custody Agreement – CNI Charter Funds DOMESTIC CUSTODY SERVICES ANNUAL FEE SCHEDULEat June, 2011 Annual Fee Based Upon Market Value of the Complex 0.60 basis points for the first $ 1 billion of assets 0.50 basis points on the next $2 billion of assets 0.35 basis points on the next $2 billion of assets 0.30 basis points on the next $5 billion of assets 0.25 basis points on the balance § Overdrafts – charged to the account at Prime Interest rate plus 2% (except the CNI California Tax Exempt Money Market Fund – see the following page for the overdraft and balance policy) § Market Value will be based on the average daily market value of the complex based on custodian records. Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity.Fees for Global assets will be stated separately. Fees are billed monthly. 1/01/2012 2 Amended Exhibit D to the Custody Agreement – CNI Charter Funds U.S. Bank N.A.Overdraft and Excess Balance Policy for the CNI California Tax Exempt Money Market Fund Effective January 1, 2012, the overdraft rate applicable to the CNI California Tax Exempt Money Market Fund is the Prime Rate. Uninvested balances of the CNI California Tax Exempt Money Market Fund for each calendar month will generate earnings credits that will be used to offset custody fees for the Fund for that month. Earnings credits that are not used within the calendar month in which they are generated will not carry forward and cannot be applied to any other CNI Charter Fund. Earnings Credit Calculation 1. Average Monthly Balance (AMB):The Fund’s AMB for a month is equal to the sum of all of the Fund’s daily uninvested daily cash balances for the calendar month, less 10% reserves, divided by the actual number of days in the calendar month. 2. The rate applied for the earnings credit is the average of the daily Federal funds rate (quoted as an annual rate) for the calendar month. 3. The earnings credit for the Fund for a calendar month is calculated by multiplying the Fund’s AMB for the month by the average of the daily Federal funds rate for the month.This total is then divided by 360 and multiplied by the actual number of days in the month (see below): Earnings credit for a month ((AMB X average Federal funds rate for the month) / 360) X number of days in the month For illustration purposes, if AMB is $10,000,000 and the Federal funds rate for a month with 31 days is 1%, then the calculation of the earnings credit for the month is as follows: (($10,000,%) / 360) X 31or$8,611.11 1/01/2012 3 Amended Exhibit D (continued) –to the Custody Agreement – CNI Charter Funds GLOBAL SUB-CUSTODIAL SERVICES ANNUAL FEE SCHEDULE effective June 1, 2011 Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All Lebanon All Australia All Lithuania All Austria All Luxembourg All Bahrain All Malaysia All Bangladesh All Mali* All Belgium All Malta All Benin* All Mauritius All Bermuda All Mexico All Botswana All Morocco All Brazil All Namibia All Bulgaria All Netherlands All Burkina Faso* All New Zealand All Canada All $6 Niger* All Cayman Islands* All $8 Nigeria All Channel Islands* All Norway All Chile All Oman All China” A” Shares All Pakistan All China“B” Shares All Peru All Columbia All Philippines All Costa Rica All Poland All Croatia All Portugal All Cyprus* All Qatar All Czech Republic All Romania All Denmark All Russia Equities/Bonds Ecuador All Russia MINFINs Egypt All Senegal* All Estonia All Singapore All Euromarkets(3) All $4 Slovak Republic All Finland All Slovenia All France All South Africa All $8 Germany All South Korea All Ghana All Spain All Greece All Sri Lanka All Guinea Bissau* All Swaziland All Hong Kong All Sweden All Hungary All Switzerland All Iceland All Taiwan All India All Thailand All Indonesia All Togo* All Ireland All Trinidad & Tobago* All Israel All Tunisia All Italy All Turkey All Ivory Coast All UAE All Jamaica* All United Kingdom All $5 Japan All $8 Ukraine All Jordan All Uruguay All Kazakhstan All Venezuela All Kenya All Vietnam* All Latvia Equities Zambia All Latvia Bonds * Additional customer documentation and indemnification will be required prior to establishing accounts in these markets. Base Fee - A monthly base charge per account (fund) will apply based on the number of foreign securities held. 1-50 foreign securities: $500* 51-100 foreign securities: $1,000 Over 100 foreign securities: $1,500 1/01/2012 4 Amended Exhibit D (continued) to the Custody Agreement – CNI Charter Funds * Note:Trading in the following markets are not allowed at the $500 monthly base fee: Bangladesh, Brazil, Chile, Columbia, Croatia, Czech Republic, Equator, Egypt, Estonia, India, Indonesia, Lebanon, Malaysia, Pakistan, Peru, Poland, Portugal, Qatar, Slovenia, Sri Lanka, Taiwan, Tunisia, Turkey, Ukraine, Zambia, China-Shanghai, China-Shenzhen, Ivory Coast, Jordan, Kazakhstan, Oman, South Korea, United Arab Emirates, and Venezuela. § Euro clear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge (surcharge schedule available upon request). § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Straight Through Processing – fees waived. Cash Transactions: § 3rd Party Foreign Exchange – a Foreign Exchange transaction undertaken through a 3rd party will be charged $50. Tax Reclamation Services: May be subject to additional charges depending upon the service level agreed.Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $50 per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A.for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. 1/01/2012 5
